The appellant was convicted of the offense of having intoxicating liquor in his possession for sale. He relies upon a bill of exceptions taken to the overruling of his motion for a new trial. The motion was founded upon the allegation that the evidence did not show either an actual possession of the liquor or an intention to sell it. The judge had charged, or maintained as correct principles of law, at the request of the defendant's counsel, after hearing the evidence, (1) that the finding of a keg of whisky buried in the ground, about 15 yards from the house rented and occupied by the defendant, and on land not rented by him or under his control, was not sufficient proof of possession of the liquor, and (2) that there could be no conviction of the offense charged *Page 254 
without proof of a sale or an intention to sell. In the motion for a new trial, the defendant's attorneys set forth what they alleged were the only facts that were proven, and alleged that those facts did not prove either that the defendant had possessed the liquor or that he had intended to sell it. They averred that the judge, in convicting the defendant, overlooked the principles of law which he had charged or maintained as correct doctrines. The allegations of fact in the motion for a new trial were not approved by the judge, for they were not stated as facts in the bill of exceptions reserved to the overruling of the motion for a new trial. On the contrary, the judge stated in the per curiam attached to the bill of exceptions that the evidence in the case convinced him of the defendant's guilt beyond a reasonable doubt, and the judge made it plain that the proof went further than the facts alleged in the motion for a new trial. The bill of exceptions, therefore, does not present a question of law for decision.
The conviction and sentence are affirmed.